DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 05/07/2021 has been entered.  Claims 1, 10, and 17 have been amended. Claims 8-9, and 24-25 have been cancelled.  Claims 1-7, and 10-23 are pending in this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-7, and 10-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a particle spin value corresponding to the total sentiment” in lines 12-13.  Reviewing the specification, this limitation is not support by applicant’s specification. 
Claims 10 and 17 recite limitations similar to the limitation in claim 1 and are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
spin data, wherein each spin value is mapped to a particular sentiment key term” in lines 6-7,  “each spin value is mapped to a particular sentiment key term” in line 7, “deriving, …, a sentiment value for each sentiment key term of the user query based on the generated spin data” lines 9-10, and “mappings of spin values to sentiment key terms” in line 18.  Reviewing the specification and the limitations in claims, it seems the spin data and spin value is the same component and interchange using.  The word/phrase should be used for the same component to avoid the complication and confusion.    
Claim 1 recites “a particle spin value corresponding to the total sentiment” in line 12-13.  It seems the “particle spin value” is the same as the “spin data” in line 6-7 because “observing,…, the particle spin …to generate spin data”.  The word/phrase should be used for the same component to avoid the complication and confusion.   
Claim 1 recites limitation “generating,…,  a natural language text response to the user query based on the determined total sentiment of the user query and the second set of sentiment key terms according to the mappings of spin values to sentiment key terms” in lines 16-19.  The limitation is unclear, and possible is read and understand in different ways.    First, it could be generating,…,  a natural language text response to the user query … according to the mappings of spin values to sentiment key terms. Or second, it could be the second set of sentiment key terms according to the mappings of spin values to sentiment key terms. Reviewing applicant’s specification, neither way of reading the limitation, it is not support in the specification. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 10-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 1 recites encoding sentiment attributes of the user query into qubits as particle spins; observing the particle spins to generate spin data; deriving a sentiment value for each sentiment key term of the user query based on the generated spin data;  determining a total sentiment of the user query by combining derived sentiment values corresponding to each sentiment key term of the user query; generating a natural language text response to the user query based on the determined total sentiment of the user query and the second set of sentiment key terms (the limitation is still unclear yet, please see the rejection above).  
The limitation encoding sentiment attributes of the user query into qubits as particle spins, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the encoding function from practically being performed in the mind.  For example, but for the “by the computer”, “encoding” in context of this claim encompasses the user manually writing bits of 0 and 1 for represent sentiment attributes of the query.

The limitation deriving a sentiment value for each sentiment key term of the user query based on the generated spin data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the deriving function from practically being performed in the mind.  For example, “deriving” in context of this claim encompasses the user manually assigning a number for the spin data.
The limitation generating a natural language text response to the user query based on a sentence template according to the determined total sentiment of the user query and second set of sentiment key terms, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the combining of sentiment values from practically being performed in the mind.  For example, “generating” in context of this claim encompasses the user thinking that any number of total sentiment of the user query can provide the response to the user (the limitation is still unclear yet, please see the rejection above).
 “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform encoding, observing, deriving, determining, generating, and transmitting steps. The computer in these steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of generating response) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform encoding bits, observing the spin and generating spin data, deriving a sentiment value, determining total sentiment value, generating response, transmitting response steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

  The limitation receiving the user query requesting information within an information domain from the client device via the network; analyzing the user query using natural language processing to determine user identity and user intent corresponding to the user query; extracting key terms from the user query using word embeddings and dictionary files corresponding to the information domain, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes receiving the user query, analyzing the user query, determine user identity and user intent in the user query from practically being performed in the mind.  For example, “receiving” in context of this claim encompasses 
The limitation performing sentiment analysis on extracted key terms to determine sentiment attributes of the user query; determining a date range for the sentiment attributes using a time- indexed vocabulary; generating period correct sentiment of the user query based on the determined date range; performing a checksum on the derived sentiment values corresponding to each sentiment key term of the user query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, nothing in the claim element precludes the performing sentiment analysis, determining a date range, generating period correct sentiment of the user query, and performing a checksum from practically being performed in the mind.  For example, “performing” sentiment analysis on extract key terms in context of this claim encompasses the user manually checking the key terms in the user query if it is sentiment keyword or positive/negative keyword, “determining” a date rage of the sentiment attributes encompasses the user manually determining the time period of the sentiment keyterms/attributes, “generating” the correct sentiment keyterms/attributes based on the time period encompasses the user manually providing the correct sentiment keyterms/attributes, and “performing” a checksum on the derived sentiment values encompasses the user manually providing number represent for the derived sentiment values.

If the claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites one additional element – using a computer to perform receiving, analyzing, extracting, determining steps. The computer in these steps is recited at a high-level of generality (i.e., as a generic computer performing a generic computer function of analyzing extracted key terms, determining date range, generating sentiment based on date range, performing checksum, and mapping of key term value to spin voltage) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claims 10-16, and 17-23 recite similar limitations as claims 1-7, and are rejected for the same reasons.
Claims 10 and 17 recite similar limitations, and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0227528) in view of Qiao (US 2013/0018875) and .
With respect to claim 1, Kang discloses a quantum computer-implemented method for generating a natural language text response to a user query, the computer-implemented method comprising: 
encoding, by a computer, a number of sentiment attributes of the user query into particle spins
(para.[0011] lines 14-16, [0056]: the polarity codes such as positive or negative (≈ sentiment attributes) of the query based on sentiment keywords in the query); 
observing, by the computer, the particle spins to generate spin data, wherein each spin value is mapped to a particular sentiment key term by natural language processor
(fig. 5-7, and para.[0057]: the “+1”, for positive sentiment keywords in the query such as “good”, “great”, and “fantastic”, is replaced for positive sentiment keywords; and the “-1”, for negative sentiment keywords in the query such as “bad”, “not good”, “terrible”, is replaced/mapped for negative sentiment keywords, it is noted that spin data is the same as spin value); 
deriving, by the computer, a sentiment value for each sentiment key term of the user query based on the generated spin data
(fig. 5-7, and para.[0057]: the spin data for each sentiment keyword is the same as sentiment value for each ; 
determining, by the computer, a total sentiment of the user query by combining derived sentiment values corresponding to each sentiment key term of the user query
(fig.2, and para.[0050],[0052]-[0054], [0061], and [0088]: the sentiment scores (≈ sentiment values) are summed up); 
generating, by the computer, a natural language text response to the user query based on the determined total sentiment of the user query; and transmitting, by the computer, the natural language text response to a client device via a network
(para.[0050],[0093]-[0094]: using segment scores to provide the search result).  
Kang does not disclose other limitations in claim.
Kang discloses the sentiment attributes of the user query are depicted as particle spins. However, Kang does not disclose the sentiment attributes of the user query is encoded into qubits. Though one in the skill of art would knowledge that the data stored in binary (bits) format in the memory.  Additional supporting is disclosed in Qiao’s teaching.  Qiao discloses procedures, logic blocks, processing and other symbolic representations of operations on data bits within a computer memory (Qiao: para.[0044]).
Thus, Kang and Qiao in combination teach encoding, by a computer, sentiment attributes of the user query into bits as particle spins.
Qiao discloses:
sentiment key term of the user query
;
identifying, by the computer, a second set of sentiment key terms that are correlated to the sentiment key terms of the user query
(Qiao: para.[0008]: plurality of semantic sub-keys (≈ second set of sentiment key terms) associated with the semantic key (≈ sentiment key term of the user query) is determined, para.[0116]: there are one or more semantic keys associated with the search query); and
generating, by the computer a natural language text response to the user query based on the second set of sentiment key terms
(Qiao: fig. 16B & 16C, para.[0163]-[0165]: generate the search results in (fig. 16C) to include words/phrases of the query, semantic sub-keys associated with semantic key “performance”, and sentiment data associated with the sub-keys).
Kang discloses the sentiment attributes of the user query are depicted as particle spins. However, Kang does not disclose the sentiment attributes of the user query is encoded into qubits. Though one in the skill of art would knowledge that the data stored in binary (bits) format in the memory.  Additional supporting is disclosed in Qiao’s teaching.  Qiao discloses procedures, logic blocks, processing and other symbolic representations of operations on data bits within a computer memory (Qiao: para.[0044]).

It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Qiao’s teachings into Kang’s teaching in order to support that the procedures, logic blocks, processing and other symbolic representations of operations are binary (bits) format in a computer memory, and to provide the semantic sub-keys in associated with sematic key which provide additional key words for searching as suggested by Qiao (See para.[0044], [0164]-[0165]).
Sandland teaches the natural language text response is generating according to a sentence template (Sandland: col. 16 lines 46-56: the template is customize to generate the response).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Sandland’s teachings into Kang’s teaching in order to advance progress of the dialogue toward a desired result, variety of different template for use depending upon the current context of the dialogue the as suggested by Sandland (See column 16 lines 14-18).
Both Kang (Kang: para.[0120]-[0125) and Qiao (Qiao: para.[0241]-[0245]) disclose the system and method for sentiment query using the computer system/platform/device.  However, Kang and Qiao do not mention of using the quantum computing.  Mosca discloses the using of quantum computing in which data elements can be represent in qubits, wherein the superposition of the multiple states of a qubit is defined  (Mosca: para.[0006]-[0007], [0009]). The processing of each state in the superposition of states of qubits is done simultaneously, an N-qubit quantum computer can perform an N-bit computation on all 2N N-bit inputs at the same time due to the superposition of states, sometimes called, the quantum parallelism phenomenon (Mosca: para.[0011]). The Quantum computing also utilizes the principle of quantum entanglement, wherein Quantum entanglement is a physical phenomenon that occurs when pairs or groups of particles are generated (Mosca: para.[0012]).
N states, which is superposition of states in the quantum computing. The quantum computing also utilizes the principle of quantum entanglement (Mosca: para.[0006]-[0007], [0009], [0011]-[0012]).
Thus, Kang, Qiao, and Mosca in combination teach encoding, by a computer, a number of sentiment attributes of the user query in parallel into qubits in a 2" space as particle spins, wherein n is the number of qubits, and wherein each qubit can represent a superposition of multiple states.
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Mosca’s teachings into Kang’s teaching in order to provide the quantum computing world of “qubits” (or quantum bits) which represents additional states beyond those two called “superimposition” and “entanglement” at the same time. One of skill in the art would knowledge the additional level of complexity means that quantum computers could eventually far surpass current computers in their ability to process information and do it quickly and accurately.
Thus, Kang, Qiao and Mosca in combination disclose all limitations in claim 1.  
Claims 10, and 17 recite similar limitations as claim 1, and are rejected for the same reasons.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Kang teaches receiving, by the computer, the user query requesting information within an information domain from the client device via the network; (para.[0045], [0049], [0119]: domain of the query, and user intent).  
Claims 11, and 18 recite similar limitations as claim 2, and are rejected for the same reasons.
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Kang teaches performing, by the computer, sentiment analysis on extracted key terms to determine sentiment attributes of the user query  (para.[0049]: extracting keyword from the query, and the keyword represents sentiment, the polarity of sentiment from polarity code).
Claims 12, and 19 recite similar limitations as claim 3, and are rejected for the same reasons.
  Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore Kang teaches determining, by the computer, a date range for the sentiment attributes using a time- indexed vocabulary.  
Claims 13, and 20 recite similar limitations as claim 4, and are rejected for the same reasons.
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore Kang teaches generating, by the computer, period correct sentiment of the user query based on the determined date range (para.[0104]).  

Claim 7 is rejected for the reasons set forth hereinabove for claim 2 and furthermore Kang teaches the spin data are spin voltages, wherein each spin voltage maps to a particular sentiment key term value, and wherein the particular sentiment key term value identifies a particular sentiment key term (fig. 2, para.[0057]: the spin data as positive or negative, and using the dictionary 200 to identify the particular sentiment key term for the particular sentiment key term).  
Claims 16, and 23 recite similar limitations as claim 7, and are rejected for the same reasons.

Claims 6, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2015/0227528) in view of Qiao (US 2013/0018875), further in view of Mosca et al. (US 2018/0039903), and further in view of Sandland (US 10,984,034) and further in view of Fang et al. (US 10,037,491).
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Kang teaches sentiment values corresponding to each sentiment key term of the user query (para.[0052]-[0054], [0061]: calculate sentiment score (≈ sentiment value) for sentiment keyword).  
However, Kang does not disclose the checksum on the derived sentiment values.
Fang discloses that the checksum, or hash values is used as the identifier for sentiment value (Fang: col.7 lines 50-63, col.8 lines 33-41). 
t would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Fang’s teachings into Kang’s teaching to provide the checksum for the sentiment values, and the checksum could be used as identifier for the sentiment values as suggested by Fang (See col. 8 lines 33-41).
Claims 15, and 22 recite similar limitations as claim 6, and are rejected for the same reason.

Response to Amendment
Applicant argues that Kang does not disclose sentiment value for each sentiment key term of the query.  However Kang discloses,  in figure 5-7 and para.[0057], the “+1”, for positive sentiment keywords in the query such as “good”, “great”, and “fantastic”, is replaced for positive sentiment keywords/key terms, and the “-1”, for negative sentiment keywords/key terms in the query such as “bad”, “not good”, “terrible”.  “+1”, or “-1” is the sentiment value for each sentiment key term.

Conclusion

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THU NGUYET T LE/Primary Examiner, Art Unit 2162